      Case 4:20-cv-01369 Document 34 Filed on 07/13/20 in TXSD Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION
 JASON C. CALLICOTTE, et al,                  §      CIVIL ACTION NO. 4:20-cv-1369
 (SPN 01401470)                               §
                Plaintiffs,                   §
                                              §
                                              §
                  vs.                         §      JUDGE CHARLES ESKRIDGE
                                              §
 ED GONZALEZ, et al,                          §
             Defendants.                      §


                              PLAINTIFFS’ AGREED ADVISORY


       Plaintiffs respectfully file this agreed advisory to inform this Honorable Court of the

parties’ statuses and positions.

       1. The parties agree to expedited mediation before a federal magistrate.

       2. The parties agree the proper party is Harris County, Texas.

       3. The parties have agreed to engage in expedited discovery, which is ongoing and

           fruitful.

                                                                        Respectfully submitted,
                                                                By: /s/ William Pieratt Demond
                                                                        William Pieratt Demond
                                                                             Attorney-in-Charge
                                                                       Texas Bar No. 24058931
                                                                  So. Dist. Texas No. 1108750
                                                               Email: william@demondlaw.com
                                                                           DEMOND LAW, PLLC
                                                                            1520 Rutland Street
                                                                          Houston, Texas 77008
                                                                             Tel: 713.701.5240
                                                                             Fax: 713.588.8407
                                                               ATTORNEY FOR PLAINTIFFS

                                               1
     Case 4:20-cv-01369 Document 34 Filed on 07/13/20 in TXSD Page 2 of 2




                              CERTIFICATE OF SERVICE


      I hereby certify that a true and correct copy of the foregoing document has been served
upon Defendants’ counsel via email.


                                                                   /s/ William Pieratt Demond
                                                                      William Pieratt Demond




                                             2
